Lord, J.
The evidence tendered by the defendant in this case is what is recognized as hearsay evidence. Such evidence is generally inadmissible. There are, however, several exceptions *23to this rule, and it is contended by the defendant that this evidence may properly be brought within some one of them. The only exception particularly designated is that relating to pedigree. This is indeed one of the well-recognized exceptions to the general rule. That which is technically hearsay evidence is competent evidence upon a question of pedigree.
It is not easy to see how any question of. pedigree can be involved in this case. Indeed, the defendant’s claim is, that the particular fact to which the testimony related was a matter of pedigree. It is not enough that the declarations tendered may relate to some question of pedigree, nor is it enough that a question of pedigree maybe relevant and pertinent to the issue, The exception to the inadmissibility of hearsay evidence because it relates to pedigree is only when the question of pedigree is itself in issue. When declarations in relation to pedigree are proved to have been made by a person who might properly make them, it is indispensable that they be made before the question in issue arises. There can be no foundation for the claim in this case that the issue of pedigree is involved. Steph. Ev. c. 4, art. 31. Whittuck v. Waters, 4 C. & P. 375. Berkeley Peerage case, 4 Camp. 401.
The fact that the purposes and intentions of the deceased would be, if known, a material aid in coming to a correct conclusion, does not permit such purposes and intentions to be found upon incompetent evidence. Indeed, the more important the fact to be proved is, the more important it is that it be proved by proper evidence. If the fact were established that the defendant and the deceased had made an agreement that the defendant should perform the operation referred to, it would be a most important and material fact, and would have a strong tendency to establish the defendant’s guilt. But the same question recurs, How shall such fact be established ? Pedigree is as much involved in the desire of the deceased that the defendant should commit the act, as in her desire that Tit-comb should commit it, or that she should do it herself. Perhaps in this may be found a satisfactory test of the competency of the testimony. If the government had called Hughes, and offered to prove by her that the deceased had told her in June that she was pregnant by the defendant, and he had *24agreed to perform the operation, would it be contended that the fact thus offered to be established could be proved by that evidence ?
There is no claim that the evidence is admissible under any other specific exception to the rule excluding hearsay. There is no pretence that it was a dying declaration, so as to make it necessary to consider the principles upon which such declarations are admissible. It accompanied no act. It gave character to no transaction. There existed no one of the circumstances which sometimes in law are deemed a sanction equivalent to the ordinary sanction of an oath. It is mere recital. The only apparent objection to the rejection of the evidence is this: the fact, if true, is an important fact; the deceased knew whether it was true or not; being now dead, she cannot speak; in her lifetime she said it was true.
The same suggestions may be made in reference to every fact, material to any issue afterward tried, known to any person deceased at the time of the trial; and this alone is sufficient to establish the wisdom of the rule. Exceptions overruled.